 AUTO WEST TOYOTA659Tr-City Motor Company, Inc. d/b/a Auto WestToyota, Employer-Petitioner and East BayAutomotive Council, for and on behalf of EastBay Automotive Machinists Lodge No. 1546,a/w Machinists Automotive Trades DistrictLodge No. 190 of Northern California; Auto,Marine and Specialty Painters Union, LocalNo. 1176; and Teamsters Automotive EmployeesUnion, Local No. 78. Case 32-RM-45230 June 1987DECISION AND DIRECTIONBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in an election held 2 May 19861 and thehearing officer's report recommending dispositionof them. The election was conducted pursuant to aStipulated Election Agreement. The tally of ballotsshows 11 for and 8 against the Joint Union Repre-sentative (the Union), with 3 challenged ballots.2The Board has reviewed the record in light ofthe exceptions and briefs and has adopted the hear-ing officer's findings and recommendations only tothe extent consistent with this Decision and Direc-tion.The hearing officer found that Mark Goulartewas a supervisor within the meaning of Section2(11) of the Act and recommended that theUnion's challenge to Goularte's ballot be sustained.The Employer excepts, contending that Goulartepossessed none of the indicia of supervisory statusenumerated in Section 2(11) of the Act. We findmerit in the Employer's exceptions and concludethat the Union has not met its burden of establish-ing that Goularte was a supervisor.The Employer operates an automobile dealer-ship, which includes a service department and aparts department. 3 Mark Goularte had been theparts manager for the dealership's previous owner,King Arthur Toyota, and the Employer retainedhim as parts manager when it purchased the dealer-ship in September 1985. Goularte continued in thisposition until he quit in approximately June 1986.In addition to Goularte, there were five other em-ployees in the Employer's parts department, all ofwhom had worked for King Arthur Toyota andAll dates are 1986 unless stated otherwiseDuring the hearing the Employer and the Union withdrew their re-spective objections to the election. The Union further withdrew its chal-lenges to two of the three challenged ballots. The hearing officer, in viewof his recommendation that the challenge to the remaining ballot be sus-tained, found that the above two challenged ballots were no longer deter-minative and they should not be opened and counted.'The Employer is one of several automobile dealerships operated by aparent company; TASHA Corporationhad at least 5 years' experience. Three of these em-ployees worked exclusively as partsmen, oneworked as a parts delivery driver, and one, RandyJohnson, divided his time between working as apartsman and engaging in off-premises sales ofparts to various businesses. Goularte spent 65 to 70percent of his time performing the same duties asother parts department employees; the remainderof his time was spent maintaining and ordering anadequate supply of parts and conducting the de-partment's inventory.During Goularte's tenure with the Employer,there were no hirings, firings, significant discipline,or evaluations of the parts department employees.Moreover, there is no evidence that Goularte hadthe authority to hire, fire, discipline, or evaluateemployees while with the Employer. When theEmployer began operations, it did not consultGoularte regarding its decision to hire the otherformer King Arthur parts employees, even thoughGoularte was the ostensible supervisor of those em-ployees while at King Arthur.Approximately 1 month after the Employer com-menced its business, Goularte was told by DonCarvalho,4 the Employer's parts and service coor-dinator, that if Goularte or other parts departmentemployees wanted time off or to leave work early,Goularte would have to seek approval from Car-valho prior to granting such requests. This was achange from the way Goularte operated as partsmanager at King Arthur Toyota because at KingArthur Goularte could leave work when hewanted and could grant time off to the parts em-ployees. Subsequently, on the occasions when Gou-larte left work early while employed by the Em-ployer, Carvalho reminded Goularte that he wasnot to do that. Goularte later discussed Carvalho'sremarks with Bob Charles, the Employer's partowner and general manager, who reaffirmed thatthe service coordinator was "in charge" of theservice and parts departments. doularte understood"in charge" to mean that the service coordinatorwas the immediate supervisor of those departments.Carvalho was replaced by Farrell (Corky)Morrow5 as service coordinator about 1 March.Sometime after 1 March, but before the 2 Mayelection, Morrow reiterated to Goularte that, asservice coordinator, Morrow was in control of theparts department and would handle all personnelmatters.6 When a parts employee asked Goularte4 The hearing officer inadvertently referred to Carvalho as "Carvello."5 The hearing officer inadvertently referred to Morrow as "Morro."The parts and service coordinator had an office in the Employer'sfacility but shared a desk in the parts department with Al Goularte, theassistant parts manager.284 NLRB No. 77 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor 2 days off, Goularte told him that he had tocheck and see if it was allowable. Goularte advisedMorrow of the request, and Morrow said the em-ployee could take the days off. There is no evi-dence that Goularte independently granted time offto employees while he was working for the Em-ployer. Furthermore, Goularte did not request em-ployees to work overtime; rather, it was Morrowwho made such requests.As the Employer's parts department manager,Goularte was paid a salary and received no over-time pay. The hearing officer found that all theparts department employees were paid on anhourly basis and received overtime. The record in-dicates, however, that employee Randy Johnsonwas paid a salary and also received overtime.Moreover, all department employees, includingGoularte, were eligible for a "bonus" payment thatwas based on the department's net profit. The man-ager was paid 4 percent of the department's entirenet profits, while the other employees receivedfrom 2 to 3 percent of the department's net profitsover $15,000.7 The hearing officer found that therewas a substantial difference, averaging approxi-mately $700 per month, between these two plansThe Employer contends, however, that there wasno credible basis for the hearing officer to find anaverage monthly difference of $700 because Gou-larte testified that his bonus varied between a lowof $350 to $400 to a high of $800 to $900. We fmdmerit in the Employer's exception, as it appearsthat the hearing officer's finding is based on thetestimony of Al Goularte, who became parts man-ager after Mark Goularte quit. Although Al Gou-larte testified that the average bonus for partsrnenwas $200 per month and that the average bonus forparts managers was $900 per month, there is noevidence that Mark Goularte averaged a $900bonus per month.The hearing officer found further differences inthe terms and conditions of employment betweenGoularte and the other parts employees. Thus, hefound that Goularte, unlike the other employees,did not have to fill out a timecard, and that Gou-larte had the use of a demonstrator vehicle. Therecord shows, however, that although only Gou-larte appeared to have regular use of the parts vanor truck, the other parts employees were allowedto take home the van or truck when they needed itfor personal use.Approximately 4 to 6 weeks after the Employerbegan operations, it instituted a new schedule7 The hearing officer incorrectly found that the parts manager re-ceived 4-1/2 percent of the department's net profits, and that the otherdepartment employees were paid a percentage of the department's netprofits over $20,000.whereby the parts employees other than Goularteand the parts delivery driver worked 4 hours over-time on Saturday mornings. The hearing officerfound that while an uncomplicated and regular ro-tation of Saturday assignments was quickly de-vised, Goularte was responsible for that schedul-ing.sSometime before 1 February, Goularte suggestedto the Employer that the compensation package forthe parts employees be improved. The recordshows that Goularte informed TASHA Corpora-tion Parts and Service Coordinator Charles Andre-sen that because the Employer's sales were lowerthan those of King Arthur, the employees were notreceiving bonuses under the current bonus plan.Andresen requested some documentation, and Gou-larte gave him some financial statements from KingArthur. Andresen then formulated a new compen-sation package without any input or recommenda-tions from Goularte. The new compensation pack-age, effective 1 February, was reduced to writingand distributed to the parts employees over the sig-nature of Goularte and another individual.s EitherAndresen or Carvalho asked Goularte to sign thenew plan and distribute it to employees, whichGoularte did. Furthermore, in September 1985Goularte and Andresen signed a separate compen-sation package for employee Johnson.1°Goularte attended two management meetingswhich were held at the TASHA Corporation's fa-cility and were attended by parts and service man-agers for various TASHA dealerships, as well asby Charles Andresen. The topics discussed at bothmeetings were past sales, sales trends, sales train-ing, and customer service. Goularte testified thatthese meetings were like a "pep talk."Prior to the union election scheduled for 17March," Goularte met with Bob Charles, the Em-ployer's part owner and general manager, andMorrow. At this meeting, Charles asked Goularteabout the probable votes of each of the parts de-partment employees. Also discussed at this meetingwas whether the parts employees were aware ofthe purported benefits of the Employer's "flat rate"compensation system compared to a traditional8 We note that in so finding, the hearing officer relied m part on eventswhich occurred after Goularte was no longer employed by the Employ-er Such events do not affect our assessment of the authority, if any, exer-cised by Goularte while he was the Employer's parts manager.9 When shown the compensation package at the hearing, Goularte tes-tified that the other signature might be that of Don Carvalho, the partsand service coordinator. The other signature is illegible and we find thatthe identity of this other signer has not been established.1• Goularte's signature was over the title "Dept Mgr.", Andresen'ssignature was over the phrase "TASHA approval"" An election was held 17 March Subsequently, pursunt to stipula-tions on objections and challenges executed by the Employer and theUnion, the rerun election at issue here was held 2 May. AUTO WEST TOYOTA661hourly wage system. Similarly, prior to the 2 Mayelection, Goularte was again asked by Charlesabout the probable votes of the parts employees.The hearing officer found that Goularte was asupervisor within the meaning of Section 2(11) be-cause he had the responsibility for managing theoperation of the parts department, as evidenced byhis attendance at management meetings conductedby TASHA Corporation, as well as his responsibil-ity for overseeing the day-to-day operation of thedepartment. In this latter regard, the hearing offi-cer noted that Goularte was responsible for main-taining and ordering an adequate supply of partsand for conducting the department's inventory. Tothe extent that Goularte's responsibility regardingpersonnel matters was reduced by the Employer'sparts and service coordinators, the hearing officerstated that such a reduction was never communi-cated directly to the employees and did not involvenonpersonnel matters. Further, the hearing officerfound that Goularte was responsible for schedulingthe parts employees for Saturday morning overtimework. The hearing officer also noted that Gou-larte's supervisor, the parts and service coordina-tor, did not have an office in the parts departmentand did not routinely engage in direct supervisionof the parts department operation. The hearing of-ficer further found that Goularte's supervisorystatus was evidenced by Goularte's successfullyrecommending that the parts employees' compensa-tion package be improved, by the Employer'sasking Goularte how each parts employee wouldprobably vote in the upcoming Board elections,and by Goularte's superior compensation relativeto the other parts department employees. The hear-ing officer also noted that Goularte's vested inter-est in running' a profitable, arts department indicat-1ed that his interests were learly aligned with thoseof the Employer. The Employer contends, to thecontrary, that Goularte possessed none of the su-pervisory indicia specified in Section 2(11). Weagree with the Employer for the reasons set forthbelow.It is well established that the possession of anyone of the indicia specified in Section 2(11) of theAct is sufficient to confer supervisory status on anemployee, 12 provided that authority is exercisedwith independent judgment on behalf of manage-ment and not in a routine manner.13 Thus, the ex-ercise of some "supervisory authority" in a merelyroutine, clerical, perfunctory, or sporadic manner12 See George C. Ross Co. 270 NLRB 232 (1984), NLRB v. Edward G.Budd Mfg. Co., 169 F.2d 571 (6th Cir. 1948), cert. dented 335 US 908(1949).13 See Hydro Conduit Coq', 254 NLRB 433, 437 (1981)does not confer supervisory status on an employ-ee. 1 4Contrary to the hearing officer, we concludethat Goularte possessed none of the supervisory in-dicia enumerated in Section 2(11). Regarding Gou-larte's attendance at meetings conducted byTASHA Corporation, we agree with the Employerthat the hearing officer erred in relying on Gou-larte's attendance as evidence of supervisory status.At the two management meetings that Goularte at-tended, all that was discussed were past sales, salestrends, sales training, and customer service. Gou-larte testified that these meetings were like a "peptalk." There is no evidence that personnel mattersor other issues relating to supervising a departmentwere discussed. Thus, we find that Goularte's at-tendance at these meetings does not indicate thathe possessed supervisory authority.Similarly, Goularte's responsibility for maintain-ing and ordering an adequate supply of parts andconducting the department's inventory is not evi-dence of his supervisory status, as such activitiesare not included among the supervisory indicia ofSection 2(11). Further, the taking of inventory wasa routine matter and Goularte exercised no signifi-cant independent judgment regarding it. He coulddecide when to take inventory, but only within thetimeframe set by the Employer. Thus, the invento-ry requests were initiated by Morrow or Charlesand they told Goolarte the ultimate date by whichthe inventory had to be completed.Regarding the hearing officer's finding that Gou-larte was responsible for scheduling employees forSaturday overtime work, the record shows thatGoularte suggested to the employees that theyrotate the Saturday work unless one employeewanted to work more than the others, and thenGoularte asked for volunteers to start working onSaturdays. The employees volunteered which Sat-urday they would begin working, and a rotationsystem was devised which Goularte wrote on acalendar. The employees later switched their Satur-day assignments among themselves without clear-ing such changes with Goularte. Thus, there is noevidence that Goularte himself determined whichemployees would work on which Saturday.Rather, Goularte simply suggested to the employ-ees that they rotate the work and the employeesadopted this suggestion, and Goularte then wrotethe rotation system on a calendar. Such actions byGoularte do not indicate that he had the authorityto "assign" the Saturday work; rather, his actions14 See Chicago Metallic Corp, 273 NLRB 1677 (1985); AdvancedMining Group, 260 NLRB 486, 507 (1982), 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwere routine and ministerial, and thus did not dem-onstrate supervisory authority.Regarding Goularte's role in recommending thatthe parts employees' compensation package be im-proved, we find, contrary to the hearing officer,that Goularte's actions in this respect do not estab-lish supervisory status. Goularte's only role in theformulation of the new package was to bring theproblem of employees not receiving bonuses to An-dresen's attention, provide some data, sign thepackage at the Employer's request, and distributethe package. Goularte did not successfully recom-mend how the old package was to be changed, andhis signing the package was simply a ministerialact. To the extent that his initial suggestion to An-dresen caused the change, we do not find that factin itself sufficient to show supervisory status andwe note that Goularte's suggestion was not part ofa regular review of the employee's compensation.Further, there is no evidence that Goularte hadany role in formulating the separate compensationpackage for employee Johnson, even though bothGoularte and Andresen signed the package. Gou-larte testified that Andresen had asked him to signthe plan and he did so, and that apparently was theextent of Goularte's involvement.The hearing officer also considered significantthe fact that the Employer asked Goularte at leasttwice how each parts employee would probablyvote in the upcoming union elections. Contrary tothe hearing officer, we find that the Employer'sasking Goularte such questions does not demon-strate Goularte's supervisory status. Although thisincident may well indicate that the Employer trust-ed Goularte, it is not probative of whether or notGoularte possessed the supervisory indicia of Sec-tion 2(11). Further, we do not agree with the hear-ing officer's reliance on his finding that Goulartehad an "obvious vested interest" in running a prof-itable parts department (presumably based on thebonus system discussed above) as support for aconclusion that Goularte's interests were "clearlyaligned with those of the Employer" and that hetherefore was a statutory supervisor. In this regard,we note that based on the bonus system all partsdepartment employees had an interest in the profit-ability of the department. Moreover, the hearingofficer placed undue reliance on Goularte's "supe-rior compensation" as compared to the other partsemployees. Although an individual's compensationis a factor considered by the Board in assessing su-pervisory status, it is a "secondary indicium" of su-pervisory status and not determinative of the issue.Finally, the hearing officer noted that the partsand service coordinator's office was not located inthe parts department and found that the coordina-tor did not routinely engage in direct supervisionof the parts employees. Thus, the hearing officerconcluded that there was no day-to-day supervisionof the parts employees by the Employer's admittedmanagers. Goularte testified, however, that theparts and service coordinator would come into theparts department every morning to "say hello,"and occasionally would give Goularte ideas to "tryto help things along." Goularte also testified that interms of the parts employees knowing what workthey were to do, they "pretty much . . . knewwhat to do." Because each of the parts employeeshad at least 5 years of experience, and in view ofthe routine nature of the parts department jobs, wefind merit in the Employer's position that little su-pervision of the employees was required. More-over, to the extent that actual supervision wasneeded, such as for granting time off and assigningovertime, the parts and service coordinator wassufficiently close to perform such supervisory func-tions and, as noted above, in fact exercised the au-thority to grant time off and to assign overtime.In summary, the factors relied on by the hearingofficer, when reviewed in light of the record, areinsufficient to establish that Goularte possessed orexercised any of the indicia of supervisory statusenumerated in Section 2(11). Therefore, contraryto the hearing officer, we shall overrule the chal-lenge to Goularte's ballot. Accordingly, we shalldirect that Goularte's ballot and the ballots of thetwo remaining employees, the challenges to whichhave been withdrawn, be opened and counted.DIRECTIONIt is directed that the Regional Director, within10 days from the date of this decision, open andcount the ballots cast by Mark Goularte, RandyJohnson, and John Blakely and prepare and causeto be served on the parties a revised tally of bal-lots. Thereafter, the Regional Director shall issuethe appropriate certification.